DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 2-22 are allowed.
Regarding Claim 18, the prior art as a whole, either alone or in combination, fails to teach or suggests – 
A vertical axis wind turbine generator comprising: 
a support stand; 
a shaft having a first end, a second end and a vertical axis extending in a longitudinal direction of the wind turbine generator; 
a first rotating member coupled to a portion at the first end of the shaft; a second rotating member coupled to the support stand, wherein the first and second rotating members are configured to rotate about the vertical axis; 
two or more blades having two free ends defining two opposite blade portions; 
a first connecting member connecting the first blade portion related to the first free end with the first rotating member; 
a second connecting member connecting a second blade portion related to the second free end with the second rotating member, and 
wherein at least one of the first or second rotating members is configured to move towards and away from the other of the first or second rotating member along the vertical axis, thereby causing the blades to move, respectively, further from and closer to the shaft; 
wherein the shaft is connected through the support stand to an electric generator; and the vertical axis wind turbine generator further comprising a solar panel and a control unit connected to the solar panel that supplies power for movement of the at least one of the first or second rotating members towards and away from the other of the first or second rotating member along the vertical axis.
Claims 2-17 & 19-22 are allowable based on their dependency on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O./
Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832